Case 2:18-cv-09017-SDW-CLW Document 39 Filed 09/06/19 Page 1 of 6 PagelD: 413

One (1) University Plaza, Suite 408 Admitted New York and New Jersey
Hackensack, New Jersey 07601 ff
Telephone: (646) 749-8014

Law Offices of Louis J. Maione

303 East 57" Street, 30th Floor
New York, New York 10022

Telephone: (917) 549-5693

Ematl:loulsim omall.co

 

Respond to NJ

 

 

 

 

NY | x

 

September 6, 2019

By Electronic Transmittal

Hon. Susan D. Wigenton, U.S.D.J.
United States District Court

for the District of New Jersey
Martin Luther King Building
50 Walnut Street
Newark, New Jersey 07101

Re: Schiff Food Products Co., Inc. v. Turer Bitkisel Uretim Hayvancilik, Insaat,

Su Urunleri, Orman Urunleri Tarim Gida Sanayi ve Ticaret Anonim Sirketi
d/b/a Turer Bitkisel A.S. Tepecik Mah., et al., Case No. 18-cv-09017 (D.N.J.)

Dear Judge Wigenton:

I am counsel to the defendant in the above-captioned matter, Turer Bitkisel Uretim A.S.
(“Turer Bitkisel’”).
Case 2:18-cv-09017-SDW-CLW Document 39 Filed 09/06/19 Page 2 of 6 PagelD: 414
2

Please accept this letter brief in reply to the Opposition of Schiff Food Products, Inc.
(“Schiff’) to both the Motion to Dismiss by defendant Celsan Ithalat, and the Cross Motion by
Turer Bitkisel to Vacate Default, for which the Court granted approval on August 23, 2019 as a
result of the undersigned’s request.

Shaky Opposition

In its opposition to Turer Bitkisel’s cross-motion, Plaintiff as much as has admitted that
the default must be set aside. The conclusory statements of Schiff’s principal aside, Plaintiff's
opposition is predicated almost entirely on the absurd claim that Defendants somehow caused
“delay” apparently by not agreeing to settle this matter prior to its commencement. Plaintiff has
made no showing, however, which can serve to invalidate any of the multiple meritorious
defenses demonstrated by Turer Bitkisel nor legitimize Schiff's improper service of process,
admittedly effectuated by deceit. In fact, even in opposition to the Cross Motion Plaintiff has
failed to proffer a valid Affidavit of Service.

Moreover, stunningly, Plaintiff's remaining arguments are based largely on printouts
from a website which belongs to Turer Tarim Ltd., a completely separate entity which has no
affiliation or other relationship with Turer Bitkisel, as demonstrated in Turer’s initial
submissions on this motion. This fundamental misconception further underscores precisely why
Turer must be permitted to defend the claims against it.

Pre-Litigation Negotiations

Most of the arguments proffered by Schiff while recounting the factual background are
not only weak but in some instances rather sophomoric. The fact that parties may negotiate for
months or even years before a perceived impasse causes one or the other to initiate litigation is
hardly tantamount to intentional delay as advanced by Schiff. After all, Schiff could have
initiated litigation at any time during the negotiation process had it felt that either of the
defendants was being dilatory or disingenuous in its attempts to ameliorate the situation. Yet,
when negotiations apparently fell apart in November of 2016, Schiff, in dilatory fashion, took
another eighteen (18) months before it filed a Complaint (see Schiff Opposition Brief, "Schiff
Opp.” at page 4) in May of 2018; and Schiff makes no argument or presents any empirical
evidence that either of the defendants did anything to frustrate Schiff’s efforts to initiate
litigation after negotiations fell apart. If anyone was delinquent, it appears to be the Plaintiff.

Moreover, the instant action was commenced approximately one year ago; conversely,
Schiff contends that it was supplied with tainted product as early as March of 2014, more than
four (4) years before it filed suit. One would expect a Plaintiff, which had to allegedly answer in
monetary damages to third-parties as a result of the defendants’ actions, to initiate litigation in a
timely fashion. '! Schiff's argument as to delay is simply without merit.

 

' In fact, even after it commenced this case, Schiff sat on its own case for so long that this Court scheduled the case
for automatic dismissal! Hardly the actions of an aggrieved litigant.

2
Case 2:18-cv-09017-SDW-CLW Document 39 Filed 09/06/19 Page 3 of 6 PagelD: 415
3

It is clear that the only purpose behind the claim that Turer “changed [its] position [and]
denied any and all liability” affer “initially indicat[ing] an intent to cooperate” is to taint the

default application with introduction of inadmissible settlement discussions. (For example,
“Celsan and Turer have finally arrived at the ‘negotiating table’...”). Indeed, the only
communication from Turer that is offered by Schiff, see Ex. B to the Declaration of Arthur S.
Garrett, III (“Garrettt” and “Garrett Decl.”), is a January 2015 email which contains no

admission of liability whatsoever; rather, only an expression of a hope by Turer of continuing the
business relationship. In fact, the apparently privileged communication between Schiff and its
local counsel in Turkey, inexplicably offered by Schiff in its opposition, id., at Ex. F, confirms
that at no point did Turer admit liability or intend to relinquish a defense; and, certainly not for
purposes of a lawsuit that would be commenced years later.

Service of Process on Turer

Guerrilla Tactics

The argument proffered by Schiff to support its position that service of process on Turer
was valid also is without merit and rather disingenuous. It is incontrovertible that luring Turer
into the jurisdiction for the surreptitious purpose of effecting service of process violates the
principles of due process and fair play. In fact, it is telling that in its opposition Schiff does not
allege that there was any legitimate business purpose for the meeting (only that Turer thought
so); to the contrary, Schiff actually admits the subterfuge when it states that it “...identified this
meeting as an opportunity to serve Turer... .”

Conspicuously missing from the Declaration of Joseph Krausz (“Krausz”’), Chief
Administrative Officer of Schiff, proffered in support of Schiff's specious argument, is any
averment or even indication that anyone had informed Turer beforehand that Schiff had filed its
Complaint six (6) weeks earlier, or disclosed the same before commencement of the putative
meeting. Instead, Krauzs claims that “Schiff attempted to serve notice of this lawsuit to Turer
during the meeting.” Krausz Decl. at 22. And, conspicuously absent is any declaration from
Champon & Yung (“Yung”), which putatively “coordinated” the meeting according to Krausz,
as to its understanding of the meeting’s purpose. The fact that Yung coordinated the meeting
actually is of no moment as we have no facts whatsoever concerning what Yung was, or wasn’t
told by Schiff prior to, or in furtherance of setting up the meeting.” Instead, what we have here is
rank hearsay!

However, while Schiff's opposition indicates that, “[in] coordinating the meeting, Yung
indicated the purpose of the meeting was to arrange new contracts between Schiff and Turer,”
Krausz in his Declaration proffers absolutely no purpose for the meeting other than to aver that
the meeting was coordinated by Yung. Had Schiff disclosed to Yung that it already had filed a
Complaint and was ready to serve Yung’s client with service of process at the meeting? Had
Yung been told the truth at all about the purpose of the meeting?

 

? Even if Yung suggested the meeting, as Plaintiff claims, it was clearly viewed by Schiff as no more than an
opportunity to sucker Turer into New Jersey.
Case 2:18-cv-09017-SDW-CLW Document 39 Filed 09/06/19 Page 4 of 6 PagelD: 416
4

Finally, we still do not have an Affidavit of Service, an averment under oath, as to valid
service upon Turer. The Krausz Decl., apparently the only faux “affidavit of service” offered by
Schiff in this litigation with respect to the alleged service (albeit for the first time in opposition to
Turer’s Cross Motion) states only that “Schiff attempted to serve notice of this lawsuit...” See,
e.g., Krausz Decl. at] 22. Schiff attempted? In addition to not identifying the person who
allegedly effectuated such “service”, Mr. Krauzs admits that the person allegedly “served” was
Mrs. Turer, who was not an authorized agent of Turer, nor a party.*

No Jurisdiction Irrespective of Faulty Service
Improper service aside, Schiff has failed to establish jurisdiction over Turer Bitkisel.

Jurisdiction must exist at the time the acts complained of occur, not created ex post facto.
And, relying on Yung’s doing business in New Jersey is as bogus an argument as one could
conjure. Is there a scintilla of evidence that any of the contracts in the instant matter were
negotiated through Yung? Plaintiff certainly does not allege that the contracts in the instant
matter were negotiated through Yung and, in fact, Turer already has shown that Yung was not
the intermediary for those alleged contracts. 4 Is there any evidence of any transactions between
Schiff and Turer through Yung other than Schiff’s euchering Yung to lure Turer into New Jersey
for the set-up meeting? Or, is Schiff arguing that because Yung purportedly set up the bogus
meeting that activity somehow imparted jurisdiction on, and over Turer?

No Proof of Doing Business in NJ

Schiff's opposition also proffers that Turer is a sophisticated business entity doing
business in the jurisdiction and, therefore, properly a Defendant here. For that proposition Schiff
relies on, “Turer’s website statements explaining its sophistication and presence in the American
market” and, in particular, Exhibit C appended to the Garrett Declaration to substantiate that
presence. However, the printouts comprising Exhibit C are not from a website owned and/or
operated by Turer Bitkisel; rather, the website is owned and operated by Turer Tarim Ltd., a

 

* Schiff's reliance on cases where defendants attempted to evade service in the comfort of their own homes is
misplaced and inapposite. E.g. World Entm't Inc. v. Brown, 487 Fed. Appx. 758 (3d Cir. 2012) (defendant actively
evaded service by shutting the door of her own house after recognizing the process server and refusing to answer
after the server knocked); Gambone v. Lite-Rock Drywall Corp., 124 Fed. Appx. 78 (3d Cir. 2005), affirming
Gambone y. Lite-Rock Drywall Corp., 2003 U.S. Dist. LEXIS 13916, ** 10-11, Civ. Action No. 01-1071 (E.D. Pa.
Aug. 7, 2003) (after denying he was the defendant, defendant slammed the door of his own house in the process
server's face)(““At least in cases where the defendant has attempted to evade service, service was found sufficient,
despite a failure to manually delivery the process where the marshal left the papers on the seat of the defendant's
vehicle, pitched the papers through a hole in the screen door of the hiding defendant's apartment, or threw the
documents over the defendant's fence after determining that the defendant resided at that address, photographed the
papers on the defendant's lawn, and sent a copy of the papers to the defendant's address by first-class mail.”) Here,
by Plaintiff's own admission, Plaintiff induced Turer to cross an ocean, enter the jurisdiction, and Plaintiffs office,
only to be handed papers by a random person who also happened to be there to someone not authorized to accept
service. This scenario is by no means analogous to the fact patterns in cases cited by Plaintiff.

* As discussed above, Schiff itself alleges that Yung set up the meeting “to arrange new contracts between Schiff
and Turer”.
Case 2:18-cv-09017-SDW-CLW Document 39 Filed 09/06/19 Page 5 of 6 PagelD: 417
5

subsidiary of the other defendant, Celsan. 5 Plaintiff's so-called proof of jurisdiction, proves
only one thing, to wit: Turer must be permitted to defend the claims against it to avoid great
prejudice. It likely proves another; Schiff has been confused about more things than not.

Even so, the averment by Mr. Garrett, under oath, falls far short of what Schiff seems to
be trying to persuade the Court because this particular website does not establish jurisdiction
over either of the defendants despite Mr. Garrett’s averment that, “to the best of [his]
knowledge” it “...represents Turer’s longstanding public-facing [sic] position on its
business .....” Garrett Decl. §2, page 2. Nor does it remotely establish the monumental leap of
logic that a foreign entity somehow attains the sophistication necessary to understand and
appreciate the American system of jurisprudence.

Neither Mr. Garrett, nor his client, can ascribe to Turer Bitkisel the underlying activities
necessary to establish jurisdiction over Turer Bitkisel by relying on the website of Turer Tarim,
upon information and belief, an affiliate of its co-defendant, Celsan. The defendants are separate
and independent parties in this matter. And, it is respectfully suggested that those colleagues of
Mr. Garrett at Kellerman and Heckman, LLP, who turned up this website, should have exercised
the diligence to make sure that they had the correct entity (party) before Mr. Garrett could make
such a statement, under oath, “to the best of his knowledge.” Simply put, Mr. Garrett has no
knowledge about who owns this website and there is no jurisdiction over Turer in New Jersey.
Consequently, this Court should grant Turer’s Cross Motion and order the parties to arbitration.

The basis of Schiff’s statement that “Turer admits that the United States is its primary
market and sells spices ... with the understanding that products will end up in New Jersey”,
Schiff Opp. at p. 2, is unclear and without foundation. ®

No Prejudice to Schiff

Speculative Money Damages Do Not Support Prejudice

Throughout its opposition Schiff complains that it is being prejudiced, inter alia, by
being “...deprived of the money owed it by the Defendants as a result the tainted cumin
recall... .” (Schiff Opp.. p.7). Unless the undersigned is mistaken, Schiff's entitlement to any
money damages, whether it could have used them for capital improvements or expansion, is a
bit premature but depends on proving its case at trial or arbitration and establishing that
entitlement in a case where it is apparent that the product was re-packaged several times before it

 

* See ECF Doc. No. 29-8 (the Declaration of Haldun Cica, the “Cica Decl.,”) at pars. 4-7, n. 1-2 and Exs. A and B;
see also ECF Doc. No. 29-8 (“Turer Brief”) at p. 19, section I(A)(iv).

® Finally, on the issue of forum non conveniens, other than the fact that Plaintiff's office is located in New Jersey
(and that Sayia also maintains an office here), Plaintiff has pointed to no link between this State and its claims. In
fact, Schiff appears to claim that the bulk of necessary discovery in this action must occur in Turkey “including
about Defendants’ quality assurance processes and the cumin lots at issue”. Schiff Opp.. p. 8.

5
Case 2:18-cv-09017-SDW-CLW Document 39 Filed 09/06/19 Page 6 of 6 PagelD: 418
6

ever got to the consumer. Protracted litigation and/or speculative damages, and allegedly lost
profits, are not the basis of unproven “prejudice” necessary to defeat the Cross Motion. 7

Thank you in advance for your time and consideration.

Respectfully yours,
Louis J. Maione

cc: P. Gunay, Esq. Louis J. Maione
E. Gulistan, Esq.

 

7 While Plaintiff claims that the Third Circuit has held that delay alone may be a sufficient basis for establishing
prejudice, the very case Plaintiff cites for its reliance, Emcasco Ins. Co. v. Sambrick, 834 F.2d 71 (3d Cir. 1987),
emphasizes that “delay in realizing a satisfaction on a claim rare/y serves to establish the degree of prejudice
(footnote 7 cont'd) sufficient to prevent the opening of a default judgment entered at an early stage of the
proceeding” and held that the trial Court’s refusal to set aside the entry of default judgment constituted an abuse of
discretion. Plaintiff has offered no evidence that this is the extremely rare case where the few month delay has been
so prejudicial that it evidences “flagrant bad faith” on the part of either defendant. 834 F.2d at 75.

6
